Name: Commission Regulation (EEC) No 2397/81 of 20 August 1981 amending Regulation (EEC) No 1885/80 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 235/ 12 Official Journal of the European Communities 21 . 8 . 81 COMMISSION REGULATION (EEC) No 2397/81 of 20 August 1981 amending Regulation (EEC) No 1885/80 laying down detailed rules imple ­ menting the system of premiums for maintaining suckler cows HAS ADOPTED THIS REGULATION : Article 1 Article 3 ( 1 ) of Regulation (EEC) No 1885/80 is hereby replaced by the following : ' 1 . The amount fixed in Article 3(1 ) of Regula ­ tion (EEC) No 1357/80 shall be paid within 14 months following the beginning of the period referred to in Article 1 ( 1 ).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as amended by Regulation (EEC) No 1417/81 (2 ), and in particular Article 6 thereof, Whereas, in practice, the time limit fixed by Article 3(1 ) of Commission Regulation (EEC) No 1 885/80 (3 ) has proved inadequate ; whereas the said Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 140 , 5 . 6 . 1980, p . 1 . ( 2 ) OJ No L 142, 28 . 5 . 1981 , p . 4 . (3 ) OJ No L 184, 17 . 7. 1980 , p . 29 .